OPINION

Per Curiam:

At the conclusion of a preliminary examination Dana Morse Dahl was ordered to stand trial for possession of a controlled substance, a felony under NRS 453.336.
In an effort to avoid trial, Dahl timely petitioned for habeas corpus contending the only incriminating evidence was inadmissible because it was illegally obtained through an invalid search; therefore, she argues, the state did not meet its burden of establishing probable cause as delineated in NRS 171.206. The district court denied habeas and in this appeal the same contention is reurged.
This court has consistently held that the validity of a search must be challenged by a timely filed motion to suppress, not by habeas. See Cook v. State, 85 Nev. 692, 462 P.2d 523 (1969), and its progeny.
Affirmed.